BEDLINGFR, District Judge.
This is a proceeding to recover for injuries sustained by the steamer while engaged in towing the ship upon a contract by the master of the ship to return the steamer in as good condition as she was when she engaged in the towing service. There can be no recovery in rem, except for services rendered the vessel proceeded against, or supplies furnished in furtherance of the voyage, or for damages occasioned by the fault or negligence of the ship. The master’s contract creates no lien upon the ship, except for services rendered in furtherance of the voyage. The contract in.this case is one to answer for injury or damage to the steamer, without reference to any negligence on the ship’s part. It is such a contract as the owners are responsible for, but it creates no lien upon the ship..
The petition for a rehearing is denied.